Mackintosh, J.
The question for determination in this action is whether shares of the capital stock of the Wheeler-Osgood Company, a corporation, standing in the name of the respondent Sarah E. Wheeler, are her separate property or are the property of the community existing prior to the death of her husband, William C. Wheeler. The state is claiming the property is of the latter nature, and therefore subject to an inheritance tax.
*532The testimony shows that this personal property was acquired by the "Wheelers after their marriage, and is therefore presumptively community property. To overcome this presumption, Mrs. "Wheeler introduced testimony that the certificates of stock were issued in her name some twelve years before her husband’s death, and had been registered and recorded by the corporation as her stock and had been delivered to her, and that she had given her husband proxies to vote it. The testimony further shows — but meagerly — that there was an understanding in the family that the stock was hers individually. The testimony going to confirm Mrs. Wheeler’s separate ownership of this stock is very indefinite and, to our minds, does not overcome the presumption of its community character.
For that reason the judgment of the lower court is reversed and the stock determined to be community property.
Main, C. J., Bridges, Holcomb, and Mitchell, JJ, concur.